3 A.3d 1221 (2010)
203 N.J. 428
In the Matter of A. Dennis TERRELL, a/k/a Arthur D. Terrell, an Attorney at Law (Attorney No. XXXXXXXXX).
Nos. D-120 September Term 2009, 066353
Supreme Court of New Jersey.
October 6, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-052, concluding that A. DENNIS TERRELL, a/k/a ARTHUR D. TERRELL, of FLORHAM PARK, who was admitted to the bar of this State in 1967, should be admonished for violating RPC 8.4(b) (commission of a criminal act that reflects adversely on the attorney's honesty, trustworthiness or fitness as a lawyer), and good cause appearing;
It is ORDERED that A. DENNIS TERRELL, a/k/a ARTHUR D. TERRELL, is hereby admonished; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Commit tee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.